** Summary **
SCHOOL DISTRICT DISBURSEMENTS BY WARRANT ONLY There is no statutory authorization establishing nor approving a payroll account nor authorizing disbursement other than by warrant therefrom as to a school district. The Attorney General has considered your opinion request wherein you set out the following: "I have a request in which it is asked whether a school district may establish a payroll cash account by issuing purchase orders against the accounts within the General Fund, depositing the warrants in the payroll account, and writing payroll checks against the payroll ac count.  "For example, the payroll for a month requires an expenditure of $600,000 from account number 1; $200,000 from account number 5; $100,000 from account number 6; $50,000 from account number 23; $50,000 from account number 74; for a total payroll of $1,000,000. A warrant is drawn against each account for the amount indicated and deposited to the payroll account. A salary check is written for each employee. This enables the district to write one check for each employee rather than five checks for those employees who are paid from all five accounts. It also facilitates the employee deductions for taxes, social security, retirement, insurance, etc.  "Would it be permissible to handle the payroll procedure in this manner?" Title 70 O.S. 1-117 [70-1-117] (1971) provides as follows: "The general fund of any school district is hereby defined as a current expense fund and shall consist of all revenue or monies that can legally be expended within a certain specified fiscal year, but shall not be considered as including any money derived from a special building fund levy made in accordance with the provisions of Article X, Section 10
of the Oklahoma Constitution, nor shall it include any moneys derived from the sale of bonds issued under the provisions of Article X, Section 26 of the Oklahoma Constitution. Expenditures from the general fund may be capital or non-capital in nature." Title 70 O.S. 5-115 [70-5-115] (1971) provides in part as follows: "No treasurer of any district shall pay out school district funds in his care except upon warrants signed by the proper school district officials authorized by the law to sign such warrants, provided this restriction shall not apply to sinking funds. . . ." (Emphasis added) Aside from the "sinking fund" exception as to the issuance of warrants, only the District's Student Activity Fund is authorized to be disbursed by check rather than warrant, see 70 O.S. 5-129 [70-5-129] (1971).  Further, the State of Oklahoma is authorized to establish a specific "payroll fund," but disbursements therefrom are by warrant, see 62 O.S. 7.5 [62-7.5], 62 O.S. 7.6 [62-7.6]. There is simply no statutory authorization establishing nor approving a payroll account nor authorizing disbursement other than by warrant therefrom as to a school district.  Therefore, it is the opinion of the Attorney General that your question be answered as follows: There is no statutory authorization establishing nor approving a payroll account nor authorizing disbursement other than by warrant therefrom as to a school district.  (Larry L. French)